     Case 3:19-cv-00970-JLS-AHG Document 70 Filed 06/29/20 PageID.1844 Page 1 of 18



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     ORTHOPAEDIC HOSPITAL d/b/a                         Case No.: 19-CV-970 JLS (WVG)
       Orthopaedic Institute For Children,
12
                                         Plaintiff,       ORDER ON CLAIM
13                                                        CONSTRUCTION
       v.
14
       DJO GLOBAL, INC. and
15
       DJO FINANCE LLC,
16                                    Defendants.
17
18
19          Presently before the Court are Plaintiff Orthopaedic Hospital’s (“Pl.’s Br.,” ECF No.
20    50) and Defendants DJO Global, Inc. and DJO Finance LLC’s (“Defs.’ Br.,” ECF No. 49)
21    Opening Claim Construction Briefs, as well as each Party’s response to the other’s Opening
22    Brief (“Pl.’s Resp.,” ECF No. 61; “Defs.’ Resp.,” ECF No. 62). The Parties dispute the
23    meaning of four claim terms in five related U.S. Patents: U.S. Patent Nos. 8,796,347 (the
24    “’347 patent”), 8,658,710 (the “’710 patent”), 9,155,817 (the “’817 patent”), 9,242,025
25    (the “’025 patent”), and 9,302,028 (the “’028 patent”) (collectively, the “Asserted
26    Patents”). The Court heard oral argument, including tutorials from the Parties, on June 11,
27    2020. See ECF No. 69. Having carefully considered the Parties’ arguments, the evidence,
28    and the law, the Court rules as follows.

                                                      1
                                                                               19-CV-970 JLS (WVG)
     Case 3:19-cv-00970-JLS-AHG Document 70 Filed 06/29/20 PageID.1845 Page 2 of 18



1                                            LEGAL STANDARD
2            “A determination of infringement involves a two-step analysis. ‘First, the claim
3     must be properly construed to determine its scope and meaning. Second, the claim as
4     properly construed must be compared to the accused device or process.’” Omega Eng’g,
5     Inc. v. Raytek Corp., 334 F.3d 1314, 1320 (Fed. Cir. 2003) (citing Carroll Touch, Inc. v.
6     Electro Mech. Sys., Inc., 15 F.3d 1573, 1576 (Fed. Cir. 1993)).
7            The first step, commonly known as claim construction, is presently before the Court.
8     Claim construction is a matter of law for the Court’s determination. Markman v. Westview
9     Instruments, Inc., 517 U.S. 370, 388 (1996) (“[J]udges, not juries, are the better suited to
10    find the acquired meaning of patent terms.”).
11           Words of a claim are “generally given their ordinary and customary meaning.”
12    Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996). “[T]he
13    ordinary and customary meaning of a claim term is the meaning that the term would have
14    to a person of ordinary skill in the art in question at the time of the invention, i.e., as of the
15    effective filing date of the patent application.” Phillips v. AWH Corp., 415 F.3d 1303,
16    1313 (Fed. Cir. 2005). Because the inquiry into the meaning of claim terms is an objective
17    one, “a court looks to those sources available to the public that show what a person of skill
18    in the art would have understood disputed claim language to mean.” Innova/Pure Water,
19    Inc. v. Safari Water Filtration Sys., Inc., 381 F.3d 1111, 1116 (Fed. Cir. 2004). “Those
20    sources include the words of the claims themselves, the remainder of the specification, the
21    prosecution history, and extrinsic evidence concerning relevant scientific principles, the
22    meaning of technical terms, and the state of the art.”1 Id. (citing, inter alia, Vitronics, 90
23    F.3d at 1582–83).
24           Claim construction begins with an analysis of the words of the claims themselves.
25    See Scanner Techs. Corp. v. ICOS Vision Sys. Corp., 365 F.3d 1299, 1303 (Fed. Cir. 2004)
26
27
28
      1
       The first three sources are considered “intrinsic evidence” of claim meaning. See generally Phillips, 415
      F.3d at 1314–17.

                                                          2
                                                                                           19-CV-970 JLS (WVG)
     Case 3:19-cv-00970-JLS-AHG Document 70 Filed 06/29/20 PageID.1846 Page 3 of 18



1     (holding that claim construction “begins and ends” with claim’s actual words). “In some
2     cases, the ordinary meaning of claim language as understood by a person of skill in the art
3     may be readily apparent even to lay judges, and claim construction in such cases involves
4     little more than the application of the widely accepted meaning of commonly understood
5     words.” Phillips, 415 F.3d at 1314. The meaning of a claim term, however, as understood
6     by ordinarily skilled artisans often is not immediately apparent. Id. In those situations, the
7     court looks to “sources available to the public that show what a person of skill in the art
8     would have understood disputed claim language to mean.” Id. Or, when a patentee
9     “chooses to be his own lexicographer and use terms in a manner other than their ordinary
10    meaning,” the court can use the patentee’s meaning “as long as the special definition of the
11    term is clearly stated in the patent specification or file history.” Vitronics, 90 F.3d at 1582.
12          In examining the claims themselves, “the context in which a term is used can be
13    highly instructive.” Phillips, 415 F.3d at 1314. Moreover, “[o]ther claims of the patent in
14    question, both asserted and unasserted[,] can . . . be valuable sources of enlightenment as
15    to the meaning of a claim term.” Id. (citing Vitronics, 90 F.3d at 1582). “Because claim
16    terms are normally used consistently throughout the patent, the usage of a term in one claim
17    can often illuminate the meaning of the same term in other claims.” Id. Conversely, under
18    the doctrine of claim differentiation, “‘different words or phrases used in separate claims
19    are presumed to indicate that the claims have different meanings and scope.’” Andersen
20    Corp. v. Fiber Composites, LLC, 474 F.3d 1361, 1369 (Fed. Cir. 2007) (quoting Karlin
21    Tech., Inc. v. Surgical Dynamics, Inc., 177 F.3d 968, 971–72 (Fed. Cir. 1999)).
22          “Importantly, the person of ordinary skill in the art is deemed to read the claim term
23    not only in the context of the particular claim in which the disputed term appears, but in
24    the context of the entire patent, including the specification.” Phillips, 415 F.3d at 1313.
25    “The specification acts as a dictionary when it expressly defines terms used in the claims
26    or when it defines them by implication.” Vitronics, 90 F.3d at 1582. “In addition to
27    providing contemporaneous technological context for defining claim terms, the patent
28    applicant may also define a claim term in the specification ‘in a manner inconsistent with

                                                     3
                                                                                   19-CV-970 JLS (WVG)
     Case 3:19-cv-00970-JLS-AHG Document 70 Filed 06/29/20 PageID.1847 Page 4 of 18



1     its ordinary meaning.’” Metabolite Labs., Inc. v. Lab. Corp. of Am., 370 F.3d 1354, 1360
2     (Fed. Cir. 2004). “Usually, [the specification] is dispositive; it is the single best guide to
3     the meaning of a disputed term.” Vitronics, 90 F.3d at 1582; accord Phillips, 415 F.3d at
4     1317 (“It is . . . entirely appropriate for a court, when conducting claim construction, to
5     rely heavily on the written description for guidance as to the meaning of the claims.”).
6           Patent claims should ordinarily be construed to encompass the preferred
7     embodiments described in the specification, for “[a] claim construction that excludes a
8     preferred embodiment . . . ‘is rarely, if ever, correct.’” SanDisk Corp. v. Memorex Prods.,
9     Inc., 415 F.3d 1278, 1285 (Fed. Cir. 2005) (quoting Vitronics, 90 F.3d at 1583). A court
10    should not, however, import limitations from the specification into the claims, Phillips, 415
11    F.3d at 1323 (“[A]lthough the specification often describes very specific embodiments of
12    the invention, we have repeatedly warned against confining the claims to those
13    embodiments.”), absent a specific reference in the claims themselves, Reinshaw PLC v.
14    Marposs Societa’ ex rel. Azioni, 158 F.3d 1243, 1248 (Fed. Cir. 1998) (“[A] party wishing
15    to use statements in the written description to confine or otherwise affect a patent’s scope
16    must, at the very least, point to a term or terms in the claim with which to draw in those
17    statements.”).
18          The patent’s prosecution history, if in evidence, may also shed light on claim
19    construction. Vitronics, 90 F.3d at 1582. “This history contains the complete record of all
20    proceedings before the Patent and Trademark Office [(“PTO”)], including any express
21    representations made by the applicant regarding scope of the claims.” Id. “Like the
22    specification, the prosecution history provides evidence of how the PTO and the inventor
23    understood the patent.” Phillips, 415 F.3d at 1317. Although the prosecution history
24    “often lacks the clarity of the specification,” it is nevertheless useful to show “how the
25    inventor understood the invention and whether the inventor limited the invention in the
26    course of prosecution, making the claim scope narrower than it would otherwise be.” Id.
27           “In most situations, an analysis of the intrinsic evidence alone will resolve any
28    ambiguity in a disputed claim term. In such circumstances, it is improper to rely on

                                                    4
                                                                                  19-CV-970 JLS (WVG)
     Case 3:19-cv-00970-JLS-AHG Document 70 Filed 06/29/20 PageID.1848 Page 5 of 18



1     extrinsic evidence.” Vitronics, 90 F.3d at 1583. Thus, expert testimony on the proper
2     construction of disputed claim terms “may only be relied upon if the patent documents,
3     taken as a whole, are insufficient to enable the court to construe disputed claim terms.” Id.
4     at 1585. But, Vitronics does not state a rule of admissibility, nor does it “prohibit courts
5     from examining extrinsic evidence, even where the patent document is itself clear.” Pitney
6     Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1308 (Fed. Cir. 1999). As the Federal
7     Circuit has made clear:
8                  because extrinsic evidence can help educate the court regarding
                   the field of the invention and can help the court determine what
9
                   a person of ordinary skill in the art would understand claim terms
10                 to mean, it is permissible for the district court in its sound
                   discretion to admit and use such evidence.
11
12    Phillips, 415 F.3d at 1319; accord Key Pharms. v. Hercon Labs. Corp., 161 F.3d 709, 716
13    (Fed. Cir. 1998) (“[T]rial courts generally can hear expert testimony for background and
14    education on the technology implicated by the presented claim construction issues, and
15    trial courts have broad discretion in this regard.”).      The court is not “barred from
16    considering any particular sources or required to analyze sources in any specific sequence,
17    as long as those sources are not used to contradict claim meaning that is unambiguous in
18    light of the intrinsic evidence.” Phillips, 415 F.3d at 1324 (emphasis added); see also
19    Biagro W. Sales, Inc. v. Grow More, Inc., 423 F.3d 1296, 1302 (Fed. Cir. 2005) (“Extrinsic
20    evidence, such as expert testimony, may be useful in claim construction, but it should be
21    considered in the context of the intrinsic evidence.”).
22                                            ANALYSIS
23    I.    The Asserted Patents
24          Each of the Asserted Patents in suit is entitled “Oxidation-Resistant and Wear-
25    Resistant Polyethylenes for Human Joint Replacements and Methods for Making Them.”
26    The Asserted Patents are generally directed to methods for making the polyethylene
27    orthopedic implants that exhibit less wear, allowing them to be used actively over many
28    ///

                                                    5
                                                                                 19-CV-970 JLS (WVG)
     Case 3:19-cv-00970-JLS-AHG Document 70 Filed 06/29/20 PageID.1849 Page 6 of 18



1      years.   Reducing wear allows younger patients to use the implants with fewer
2     complications and less need for follow-up surgeries.
3           Many implants, including the present invention, are made of a polyethylene called
4     “ultra-high molecular weight polyethylene” (“UHMWPE”), which is a material that
5     generally is less prone to wear. A conventional way to make the implants is to form the
6     implant from UHMWPE; package the implant; and sterilize the implant with radiation, gas
7     plasma, or ethylene oxide.
8           A general theme of the prior art is the desire to improve wear-resistance in
9     UHMWPE implants. One way to improve wear-resistance is to use radiation to induce
10    “crosslinking,” which is the formation of a chemically bonded network out of the
11    individual chains of polyethylene, in the UHMWPE.                While irradiation-induced
12    crosslinking can improve wear-resistance of the UHMWPE, it also increases the number
13    of free radicals in the implant, which leads to oxidation. Over time, oxidation can cause
14    pitting, delamination, and fracture. One response was to not use radiation at all and instead
15    to use other means to sterilize implants.
16          To reduce the problems with oxidation while still gaining the benefits from
17    crosslinking, some prior art taught using “thermal treatments.” After dosing the implant
18    with radiation, the UHMWPE would be annealed (heating just below the melt temperature)
19    or remelted (heating above the melt temperature) to reduce free radicals and thus minimize
20    oxidation.    But thermal treatments can disrupt the microscopic organization of
21    polyethylene chains, weakening the implant. Using thermal treatments also precludes the
22    use of direct molded implants because the remelting of the polyethylene can cause
23    distortion.
24          The present invention sought to improve these methods to create an even more
25    wear-resistant implant, without the downsides. The Asserted Patents teach using higher
26    levels of radiation to highly crosslink the UHMWPE. To avoid the problems caused by
27    heating the implant, the Asserted Patents teach removing the tradition thermal treatment
28    step. And to reduce oxidation, they teach adding an antioxidant into the UHMWPE.

                                                    6
                                                                                 19-CV-970 JLS (WVG)
     Case 3:19-cv-00970-JLS-AHG Document 70 Filed 06/29/20 PageID.1850 Page 7 of 18



1     II.   Disputed Terms
2           1.     “sterilizing”
3           The term “sterilizing” appears in claim 1 of the ’025 patent. Plaintiff would construe
4     the term according to its plain and ordinary meaning: “killing microorganisms in or on.”
5     Pl.’s Br. at 16. Defendants argue the Court must limit the term to “irradiating with gamma
6     ray electron beam radiation to kill bacteria or other microorganism.” Defs.’ Br. at 12.
7           The Parties agree that the plain and ordinary meaning of “sterilizing” is “killing
8     microorganisms in or on.” See Defs.’ Br. at 12; Pl.s’ Br. at 16; Defs.’ Resp. at 4.
9     Defendants contend that the Court must construe the term more narrowly, however,
10    arguing that language used by the inventors in the specification, as well as statements to
11    distinguish prior art during the prosecution history, compel limiting “sterilizing” in the
12    claims to sterilization using gamma ray and electron beam radiation. Id.
13          The Court begins its analysis with the language of claim 1 of the ’025 patent:
14                 A method for producing a wear-resistant and oxidation resistant
                   medical implant for a joint prosthesis comprising:
15
16                       providing an oxidation-resistant orthopaedic material
                         comprising a polyethylene;
17
18                       forming the orthopaedic material into an implant for the
                         joint prosthesis;
19
20                       packaging the orthopaedic material after being formed into
                         the implant;
21
22                       sterilizing the orthopaedic material while packaged; and
23
                         irradiating the orthopaedic material during the method at a
24                       total radiation dose of above 5 Mrad to about 25 Mrad so
                         as to crosslink the orthopaedic material, thereby
25
                         improving its wear resistance, without thermally treating
26                       the orthopaedic material to extinguish free radicals in the
                         orthopaedic material during or subsequent to irradiating
27
                         the orthopaedic material, wherein the orthopaedic material
28

                                                   7
                                                                                 19-CV-970 JLS (WVG)
     Case 3:19-cv-00970-JLS-AHG Document 70 Filed 06/29/20 PageID.1851 Page 8 of 18



1                         contains an antioxidant rendering it resistant to oxidation
                          caused by free radicals generated by the irradiation.
2
3     ’025 patent, 16:40–58.
4           Defendants make no arguments that the claims limit the scope of sterilizing to
5     methods of radiation only. See generally Defs.’ Br. Plaintiff points to dependent claim 15,
6     arguing that it requires independent claim 1 be broad enough to encompass methods of
7     sterilization other than irradiation. Pl.’s Resp. at 2. Claim 15 of the ’025 patent describes:
8     “The method of claim 1 wherein all of the radiation dose is delivered before the orthopaedic
9     material is formed into an implant.” ’025 patent, 18:15–18. Independent claim 1, however,
10    requires the implant to be formed before it is packaged, and for sterilization to occur “while
11    packaged.” ’025 patent, 16:44–48. Because claim 15 requires all radiation doses to occur
12    before the orthopaedic material is formed into an implant, sterilization must be done by
13    some means other than irradiation. As Plaintiff notes, this means “the sterilizing step of
14    claim 1 must be understood broadly enough to encompass non-irradiation methods of
15    sterilization.” Pl.’s Resp. at 3 (citing Phillips, 415 F.3d at 1324–25). Thus, the claim
16    language indicates that the plain and ordinary meaning is appropriate.
17          Defendants, however, contend that the specification and prosecution history
18    narrowed the claim’s scope to sterilization using only gamma ray or electron beam
19    radiation. “[A] party wishing to alter the meaning of a clear claim term must overcome the
20    presumption that the ordinary and accustomed meaning is the proper one, demonstrating
21    why such an alteration is required.” K-2 Corp. v. Salomon S.A., 191 F.3d 1356, 1362–63
22    (Fed. Cir. 1999). Here, the Court finds Defendants have failed to demonstrate the patentee
23    disavowed the full scope of the claim in either the specification or the prosecution history.
24    In each of Defendants’ examples of a disavowal from the specification and prosecution
25    history, the language does not restrict the invention to using irradiation sterilization.
26          First, Defendants argue that the patentee disavowed other sterilization methods in
27    the following passage:
28    ///

                                                     8
                                                                                   19-CV-970 JLS (WVG)
     Case 3:19-cv-00970-JLS-AHG Document 70 Filed 06/29/20 PageID.1852 Page 9 of 18



1                  [T]he present invention also has the advantage of allowing for
                   the use of gamma or electron beam to sterilize the component,
2
                   rather than gas plasma or ethylene oxide that are currently used
3                  to avoid the free radicals generated by irradiation sterilization.
                   The ability to use irradiation sterilization is an added advantage
4
                   since gas plasma or ethylene oxide may not be appropriate for
5                  some modular types of implants because of the low penetration
                   of gas plasma or ethylene oxide into the interfaces between the
6
                   components of the implant.
7
8     ’025 patent, 7:42–52.      Defendants contend that, because the patentee identified a
9     “particular process of the ‘present invention,’” the Court is required to limit the claims to
10    the identified process. Defs.’ Br. at 13 (citing Pacing Techs., LLC v. Garmin Int’l, Inc.,
11    778 F.3d 1021, 1025 (Fed. Cir. 2015)). But this passage, contained in a section describing
12    why “the present invention is . . . easier and cheaper to carry out than the conventional
13    methods,” ’025 patent, 7:29–30, “seems unlikely” to have been intended to limit all of the
14    claims of the invention to these processes. Pacing, 778 F.3d at 1025.
15          In Pacing, the Federal Circuit noted that “[m]any times, the patent drafter will cast
16    certain features as ‘an object of the present invention,”’ but that such language “will not
17    always rise to the level of disclaimer.” Id. There, the court found a disclaimer because the
18    patentee included “additional language that constitute[d an] unmistakable disclaimer when
19    considered in the context of the patent as a whole.” Id. “Immediately following the
20    enumeration of the objects of the present invention,” the patentee stated that “those listed
21    19 objects and other objects and features of the present invention are accomplished, as
22    embodied and fully described herein, by a repetitive motion pacing system.”                  Id.
23    (alterations omitted). That language did not “describe yet another object of the invention—
24    [it] alert[ed] the reader that the invention accomplishe[d] all of its objects and features (the
25    enumerated 19 and all others) with a repetitive motion pacing system.” Id. The court found
26    that for the patent in question, the language “clearly and unmistakably limit[ed] ‘the present
27    invention’ to a repetitive motion pacing system.” Id.
28    ///

                                                     9
                                                                                   19-CV-970 JLS (WVG)
     Case 3:19-cv-00970-JLS-AHG Document 70 Filed 06/29/20 PageID.1853 Page 10 of 18



1             Here, there has been no such “unmistakable disclaimer.” See id. The specification
2      states that “the present invention also has the advantage of allowing for the use of gamma
3      or electron beam to sterilize the component.” By using the term “allowing for,” the
4      statement is permissive, rather than restrictive. See Pl.’s Resp. at 4 (citing Nellcore Puritan
5      Bennet, Inc. v. Portex, Inc., No. C 04-1934 VRW, 2005 WL 6218588, at *6 (N.D. Cal.
6      May 21 2005) (“‘Allowing’ is a permissive term[.]”)). The passage also states the
7      invention allows for the “ability to use” irradiation, another example of permissive
8      language. Far from clearly and unmistakably limiting the present invention to sterilization
9      by irradiation, the passage merely permits it.
10            Another example in the specification Defendants point to is the patentee’s statement
11     that
12                  the present invention has the advantage of allowing for the use
                    of gamma or electron beam to sterilize the component, rather
13
                    than gas plasma or ethylene oxide that are currently used. The
14                  ability to use irradiation sterilization is an added advantage since
                    gas plasma or ethylene oxide may not be appropriate for some
15
                    modular types of implants.
16
17     ’025 patent, 7:42–52. This passage does not clearly disavow other types of sterilization
18     techniques. Like the analysis above, the use of permissive language, including “allowing
19     for,” “ability to use,” and “may,” does not restrict the invention to irradiation sterilization
20     or disavow other methods. The sentence states only that other methods “may” not be
21     appropriate for “some modular types of implants,” which is not a clear indication that they
22     would be inappropriate in all circumstances for all implants.
23            Defendants also contend the patentee disavowed other types of sterilization during
24     the prosecution of the ’025 patent. For example, Defendants argue that when the patentee
25     distinguished the present invention from prior art references Merril (U.S. Patent No.
26     6,786,933) and McNulty (U.S. Patent No. 6,692,679), the patentee disavowed other
27     methods of sterilization by stating that, in contrast to those references, “the present
28     invention allows for a one-step irradiation sterilization and crosslinking of the implant.”

                                                     10
                                                                                   19-CV-970 JLS (WVG)
     Case 3:19-cv-00970-JLS-AHG Document 70 Filed 06/29/20 PageID.1854 Page 11 of 18



1      Zisser Decl. Ex. 4 at 1737–38, ECF No. 49-2. And in contrasting the present invention
2      from prior art reference Tomita (Japanese Patent Application JP 11-239611), Defendants
3      point out the patentee’s statement that, unlike the present invention, “Tomita teaches that
4      sterilization-radiation can be avoided by using alternative, non-radiation methods, such as
5      dry heat or gas sterilization.” Id. Ex. 6.
6            To show a prosecution disclaimer, Defendants must show “the alleged disavowing
7      actions or statements made during prosecution [were] both clear and unmistakable.”
8      Omega Eng’g, Inc. v. Raytek Corp., 334 F.3d 1314, 1325–26 (Fed. Cir. 2003). Here, there
9      is no clear and unmistakable statements or actions disavowing non-irradiation sterilization
10     methods. As with the specification, the language used to distinguish McNulty and Merril
11     is permissive, rather than restrictive. And in distinguishing Tomita, the patentee did not
12     disparage the other methods of sterilization; rather, the patentee showed why allowing the
13     use of radiation in high doses to increase crosslinking is preferable to avoiding radiation
14     altogether. See Omega Eng’g, 334 F.3d at 1325 (“To balance the importance of public
15     notice and the right of patentees to seek broad patent coverage, we have thus consistently
16     rejected prosecution statements too vague or ambiguous to qualify as a disavowal of claim
17     scope.”). “Stated otherwise, the patentee did not deliberately and unambiguously define
18     its invention” as one that does not use non-radiation sterilization methods. See id. at 1326.
19     Instead, the patentee made clear what the invention’s crucial features are: using higher
20     doses of radiation for crosslinking and removing the need for thermal treatments. See
21     Omega Eng’g, 334 F.3d at 1326.
22           In conclusion, the Court adopts the plain and ordinary meaning of “sterilization” as
23     proposed by Plaintiff.
24           2.     “medical implant”
25           The term “medical implant” appears in: the ’347 patent, claims 1, 8, and 12 through
26     16; the ’710 patent, claims 1, 8, and 12 through 16; the ’817 patent, claims 1 and 10 through
27     15; the ’025 patent, claim 1; and the ’028 patent, claims 1, 7, 8, 13, 14, and 18. Plaintiff
28     would construe the term as “component(s) manufactured for implantation in a patient’s

                                                    11
                                                                                  19-CV-970 JLS (WVG)
     Case 3:19-cv-00970-JLS-AHG Document 70 Filed 06/29/20 PageID.1855 Page 12 of 18



1      body.” Pl.’s Br. at 18. Defendants would construe the term as “a component that has been
2      direct molded or machined into its final shape for implantation into a patient’s body.”2
3      Defs.’ Br. at 16. The Parties agree that Plaintiff’s construction is the the plain and ordinary
4      meaning of the term. See Pl.’s Resp. at 7. Defendants contend that the term must be
5      narrowed to a finished product that has been direct molded or machined into its final shape.
6      Defs.’ Br. at 17.
7             Defendants contend that the claims, specification, and prosecution history all support
8      their construction. Turning first to the specification, Defendants point to the following
9      passage as an example of the inventor limiting the term to direct molding or machining:
10     “the present invention provides for a wear resistant and oxidation resistant implant by
11     fabricating the implant from an oxidation-resistant polyethylene, including either shaping
12     (such as machining) it form a performed polyethylene, or by direct molding.” Defs.’ Br.
13     at 18–19 (citing ’347 patent, 7:1–6). Defendants contend that because the inventor
14     describes only machining and direct molding as features of “the present invention,” the
15     scope of the claim term must be so limited. Id. Although this passage begins with “the
16     present invention,” which is a phrase that can limit the scope of an invention to the ensuing
17     description, see Regents of Univ. of Minn. v. AGA Med. Corp., 717 F.3d 929, 936 (Fed.
18     Cir. 2013), the description here includes permissive language that does not show a clear
19     intent to limit the claim to only direct molding or machining. The use of the terms
20     “including” and “such as” when describing the fabrication methods indicates other methods
21     are possible. And although the only two methods discussed in the Asserted Patents are
22     direct molding and machining, that is not enough to limit the term to those embodiments,
23     absent clear language indicating the patentee intended to do so. See Phillips, 415 F.3d at
24     1323 (“[W]e have expressly rejected the contention that if a patent describes only a single
25
26     2
         At the June 11, 2020 hearing, Defendants offered an alternative construction to this term. Defendants
       said they would accept modifying their proposal to state: “a component that has been direct molded or
27     shaped such that it is discernable as the intended finished component for implantation into a patient’s
28     body.” Because the Court finds no reason to deviate from the plain and ordinary meaning, the Court
       rejects this proposal as well.

                                                         12
                                                                                          19-CV-970 JLS (WVG)
     Case 3:19-cv-00970-JLS-AHG Document 70 Filed 06/29/20 PageID.1856 Page 13 of 18



1      embodiment, the claims of the patent must be construed as being limited to that
2      embodiment.”).
3            Regarding whether the term is limited to finished articles in their final shape, neither
4      the specification nor the prosecution history shows the patentee engaged in lexicography
5      or clearly and unmistakably disavowed the term’s full scope of its ordinary and customary
6      meaning. For example, while Defendants point out language in the specification regarding
7      “finished articles” and “finished implants,” this does not support a finding that “medical
8      implants” should be construed as “finished” as well. In fact, the presence of the modifier
9      “finished” before the term supports Plaintiff’s position that the term by itself is not
10     similarly modified. See Phillips, 415 F.3d at 1314 (noting that the use of the term “Steel
11     Baffles” implies “baffles” are not necessarily made of steel).
12           Although not binding on this Court’s decision, the claim construction of this term in
13     Depuy Orthopaedics, Inc. v. Orthopaedic Hospital, No. 3:12-CV-299-CAN, 2016 WL
14     96164 (N.D. Ind. Jan. 8, 2016), is instructive as to whether it is limited to a finished product.
15     In Depuy, an earlier suit involving the Asserted Patents, the Northern District of Indiana
16     rejected a similar attempt to limit “medical implant” to a “finished article,” finding that
17     “the strength of support in both the intrinsic and extrinsic evidence for the plain and
18     ordinary meaning of” medical implant favored the plain and ordinary meaning. Id. at *8.
19     The court there held that “[t]he plain and ordinary meaning of [medical implant], as
20     consistent with how a person of ordinary skill in the art would interpret the[] term[] at the
21     time of the invention, will govern as required going forward.” Id. Here, too, the Court
22     finds Defendants have not overcome the presumption in favor of the ordinary meaning and
23     have failed to show either lexicography or clear disavowal.
24           Next, Defendants turn to the claim language, arguing that several dependent claims
25     “inform how the term should be construed.” Defs.’ Br. at 17. In support of their contention
26     that the term refers to finished products, Defendants note that “three of the patents include
27     dependent claims requiring that the ‘medical implant’ be placed in a package” and that
28     “[t]wo of these patents include claims that . . . require that ‘the oxidation-resistant implant

                                                      13
                                                                                     19-CV-970 JLS (WVG)
     Case 3:19-cv-00970-JLS-AHG Document 70 Filed 06/29/20 PageID.1857 Page 14 of 18



1      remains in the sealed package until the implant is to be implanted.’” Id. (citing ’347 patent,
2      claims 12–15; ’710 patent, claims 12–15; ’817 patent, claims 10–12). To support their
3      contention that the process for making the implant is restricted to direct molding or
4      machining, Defendants note that claim 12 of both the ’347 and ’710 patents specifies that
5      “the medical implant be made in one of two ways before it is packaged.” Id.
6            As Plaintiff correctly points out, however, independent claim 1 also includes the
7      term “medical implant.” Pl.s’ Resp. at 7. Thus, under Defendants’ construction, the
8      dependent claims would limit the scope of independent claim 1. This would be contrary
9      to the general rule of claim differentiation, under which “‘limitations stated in dependent
10     claims are not to be read into the independent claim from which they depend.’” Nazomi
11     Commc’ns, Inc. v. Arm Holdings, PLC, 403 F.3d 1364, 1370 (Fed. Cir. 2005) (quoting
12     Karlin Tech., Inc. v. Surgical Dynamics, Inc., 177 F.3d 968, 971–72 (Fed. Cir. 1999)).
13     Defendants argue that “claim differentiation is a rule of thumb that does not trump the clear
14     import of the specification.” Defs.’ Br. at 11 (quoting Edwards Lifescis. LLC v. Cook Inc.,
15     582 F.3d 1322, 1332 (Fed. Cir. 2009)). But, as described above, the specification does not
16     clearly limit the scope of this term and therefore does not overcome the general rule of
17     claim differentiation. See Phillips, 415 F.3d at 1316 (“[T]he presence of a dependent claim
18     that adds a particular limitation gives rise to a presumption that the limitation is question
19     is not present in the independent claim.”).        Therefore, the claims do not support
20     Defendants’ construction.
21           Finally, Defendants contend that the patentees made several statements during the
22     prosecution of the Asserted Patents that are “completely consistent with [their]
23     understanding of a ‘medical implant.’” Defs.’ Br. at 17. But, as Plaintiffs note, Defendants
24     do not “assert that any particular statement clearly and unmistakably disavowed claim
25     scope.” Pl.’s Resp. at 9 (citing Thorner, 669 F.3d at 1364–65). Because the Court finds
26     the specification and claims do not support Defendants’ construction, the prosecution
27     statements offered by Defendants that are merely “consistent with” their understanding—
28     ///

                                                     14
                                                                                  19-CV-970 JLS (WVG)
     Case 3:19-cv-00970-JLS-AHG Document 70 Filed 06/29/20 PageID.1858 Page 15 of 18



1      and not “clear and unmistakable” examples of disavowal—do not suffice to limit the scope
2      of this claim. See Omega Eng’g, 334 F.3d at 1325–26.
3            In conclusion, the Court finds that the plain and ordinary meaning of “medical
4      implant”—“component(s) manufactured for implantation in a patient’s body”—is
5      appropriate here.
6            3.     “degree of swelling” and “gel content”
7            The term “degree of swelling” appears in claim 1 of the ’710 patent; claims 2, 5, 7,
8      and 8 of the ’025 patent; and claims 2 and 8 of the ’028 patent. Plaintiff would construe
9      the term as the “weight ratio of swollen gel to dry gel.” Pl.’s Br. at 24. Defendants argue
10     the Court must construe the term as the
11                  weight ratio of swollen gel to dry gel as measured by the
                    following process: Cut an approximately 1 MM thick sheet
12
                    weighing about 0.4 gram out of the center of an irradiated
13                  specimen. Extract the sol-fraction in boiling p-exylene and allow
                    to equilibrate at 120 deg C for 2 hours. Quickly transfer the
14
                    swollen gel to a weighing bottle, cover and weigh. Then soak
15                  the sample in acetone and dry at 60° C. in a vacuum oven to
                    constant weight. Using the average of five measurements,
16
                    calculate the swell ratio as the weight of the swollen gel divided
17                  by that of the dried extracted gel.
18     Defs.’ Br. at 22.
19           The term “gel content” appears in claim 1 of the ’710 patent; claims 4, 6, 7, and 8 of
20     the ’025 patent; and claim 1 of the ’028 patent. Plaintiff would construe the term as the
21     “weight ratio of the gel to the overall composition.” Pl.’s Br. at 23–24. Defendants argue
22     the Court must construe the term as the
23                  weight ratio of gel to composition as measured by the following
                    process: Cut an approximately 1 MM thick sheet weighing about
24
                    0.4 gram out of the center of an irradiated specimen. Extract the
25                  sol-fraction in boiling p-exylene for 72 hours, adding 0.5 wt%
                    antioxidant (2.6-di-t-butyl-4-menthyl phenol) to prevent
26
                    oxidation. After extraction, transfer the gel to fresh p-xylene and
27                  allow to equilibrate at 120 deg C for 2 hours. Quickly transfer
                    the swollen gel to a weighing bottle, cover and weigh. Then soak
28

                                                    15
                                                                                  19-CV-970 JLS (WVG)
     Case 3:19-cv-00970-JLS-AHG Document 70 Filed 06/29/20 PageID.1859 Page 16 of 18



1                   the sample in acetone and dry at 60° C. in a vacuum oven to
                    constant weight. Using the average of five measurements,
2
                    calculate the swell ratio as the weight of the swollen gel divided
3                   by that of the dried extracted gel.
4      Defs.’ Br. at 22–23.
5            As requested, the Court will analyze these two claims together “because they present
6      the same issue: whether the terms should be construed to include the process by which they
7      are measured.” Defs.’ Br. at 23.
8            The language Defendants use in their proposed constructions comes from Example 1
9      of the Asserted Patents, a preferred embodiment. See, e.g., ’347 patent, 15:39–59. As the
10     Federal Circuit has repeatedly held, “it is improper to read limitations from a preferred
11     embodiment described in the specification—even if it is the only embodiment—into the
12     claims absent a clear indication in the intrinsic record that the patentee intended the claims
13     to be so limited.” Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 913 (Fed. Cir.
14     2004). Far from indicating that the embodiment limits the scope, however, the patentee
15     explicitly stated that this embodiment was “not to be construed as limiting the scope of the
16     invention.” See, e.g., ’347 patent, 14:65–67.
17           Despite this admonition, Defendants request the Court limit the terms to this
18     embodiment. They contend that the Court “needs to determine what method is used to
19     measure ‘degree of swelling’ and ‘gel content’ so that the parties will know what method
20     must be used to test infringement.” Defs.’ Br. at 24. Defendants point to several cases in
21     which the Federal Circuit has held that, “[w]hen the method of measuring a claimed
22     parameter affects the value of that parameter, the Court must decide what measurement is
23     used by the claims.” Id. (citing Osram GmbH v. Int’l Trade Comm’n, 505 F.3d 1351,
24     1354–55 (Fed. Cir. 2007); Genetech, Inc. v. Wellcome Found. Ltd., 29 F.3d 1555,
25     1561–63 (Fed. Cir. 1994)). Defendants point to results they produced regarding the degree
26     of swelling of the accused products using a different method from the embodiment in the
27     Asserted Patents, highlighting the need to assign a measurement process in this case. Id.
28     As the only method described in the Asserted Patents, Defendants argue the Court should

                                                     16
                                                                                   19-CV-970 JLS (WVG)
     Case 3:19-cv-00970-JLS-AHG Document 70 Filed 06/29/20 PageID.1860 Page 17 of 18



1      use the parameters in the embodiment. Moreover, Defendants contend that without the
2      parameters, the claims would be indefinite. Id. at 24–25 & 24 n.4 (citing Teva Pharm.
3      USA, Inc. v. Sandoz, Inc., 789 F.3d 1335, 1345 (Fed. Cir. 2015); Honeywell Int’l, Inc. v.
4      Int’l Trade Comm’n, 341 F.3d 1332, 1340 (Fed. Cir. 2003)).
5            Plaintiff refutes the necessity of selecting a method or the specific parameters. It
6      contends that “the parties agree there are two primary ways of measuring ‘degree of
7      swelling’ and ‘gel content’”: volumetric or weight-based approaches. Pl.’s Resp. at 10.
8      But Plaintiff asserts that only one method—the weight-based approach—“was known and
9      used at the time of the invention.” Id. The volumetric approach, which Plaintiff asserts is
10     the process used by Defendants in support of their argument, was not available or widely
11     used in the year 2000 (the earliest priority date of the Asserted Patents). Id. Indeed,
12     Defendants note the volumetric method was not standardized until 2003. Defs.’ Br. at 23.
13           Here, the Court must agree with Plaintiff. Defendants have not shown that there was
14     more than one viable method to measure the “degree of swelling” and “gel content” at the
15     time of the Asserted Patents’ earliest priority date. Without such a choice, a person or
16     ordinary skill in the art would have been left with only one option: a weight-based
17     approach. Further, Defendants have not shown that the specific parameters of a weight-
18     based test would affect the results. The only evidence they have brought forward is from
19     a volumetric test, which was not available at the earliest priority date of the Asserted
20     Patents.
21           The cases relied on by Defendants do not support their contention that the claim
22     would be indefinite. As Plaintiff notes, Osram, Teva, Honeywell, and Wellcome each
23     describe patents that failed to specify what method to use—in fields where multiple
24     methods existed that produced varied results—not the specific parameters of the method.
25     See Teva, 789 F.3d at 1345; Osram, 505 F.3d at 1354–55; Honeywell, 341 F.3d at 1340;
26     Wellcome, 29 F.3d at 1562–63. Here, by contrast, there was only one viable method that
27     was widely known of at the time of the earliest Asserted Patent and there has been no
28     ///

                                                   17
                                                                                19-CV-970 JLS (WVG)
     Case 3:19-cv-00970-JLS-AHG Document 70 Filed 06/29/20 PageID.1861 Page 18 of 18



1      showing that different parameters of the weight-based method produce significantly
2      different results. Thus, the Court need not specify the specific parameters.
3            For these reasons, the Court adopts Plaintiff’s constructions of degree of swelling
4      and gel content.
5                                             CONCLUSIONS
6            The terms in dispute are construed as follows:
7                           TERM                                      CONSTRUCTION
8        1. “sterilizing”                                  “killing microorganisms in or on”
9        (appears in: ’025 patent, claim 1)
10       2. “medical implant”                              “component(s) manufactured for
11       (appears in: ’347 patent, claims 1, 8,            implantation in a patient’s body”
12       12–16, ’710 patent, claims 1, 8, 12–16;
13       ’817 patent, claims 1, 10–15; ’025
14       patent, claim 1; ’028 patent, claims 1, 7,
15       8, 13, 14, 18)

16       3. “degree of swelling”                           “weight ratio of swollen gel to dry gel”

17       (appears in: ’710 patent, claim 1; ’025
         patent, claims 2, 5, 7, 8; ’028 patent,
18
         claims 2, 8)
19
         4. “gel content”                                  “weight ratio of the gel to the overall
20
         (appears in: ’710 patent, claim 1; ’025           composition”
21
         patent, claims 4, 6, 7, 8; ’028 patent,
22
         claim 1)
23
24           IT IS SO ORDERED.
25     Dated: June 29, 2020
26
27
28

                                                      18
                                                                                       19-CV-970 JLS (WVG)
